Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-19-00517-CV

                     Victor Jimenez MORENO and Lidia C. Moreno,
                                      Appellants

                                             v.

                          LGAG REALTY PARTNERS, LLC,
                                   Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-07564
                       Honorable David A. Canales, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellee recover its costs of this appeal from appellants.

      SIGNED August 19, 2020.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice